Citation Nr: 0318816	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post healed closed fracture, left third metacarpal.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979 and from April 1983 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The veteran's appeal also initially included the issues of 
entitlement to higher initial evaluations for right wrist and 
right shoulder disorders; however, in a statement 
accompanying his Substantive Appeal, received in June 2002, 
the veteran indicated that he was satisfied with the RO's 
action on these issues.  Thus, these issues are therefore not 
before the Board on appeal.

Also, in his Substantive Appeal, the veteran appeared to 
raise the issue of entitlement to an increased evaluation for 
tinnitus.  This matter is referred back to the RO for 
appropriate action.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

To date, however, the RO has not notified the veteran of the 
provisions of the VCAA or adjudicated his claims under such 
provisions.  This action needs to be accomplished prior to 
Board adjudication of the veteran's claims.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Additionally, the Board observes that the veteran has not 
been afforded a VA examination addressing his service-
connected bilateral hearing loss since August 2000.  
Moreover, in his June 2002 Substantive Appeal, the veteran 
stated that his hearing loss was more severe than the 
assigned evaluations reflected and that such hearing loss 
affected his ability to perform his job.  Given this, and in 
view of the inevitable delay in processing this case that 
will result from the VCAA action noted above, the Board finds 
that a new VA audiological examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should provide the 
veteran with a VA audiological 
examination to address the nature and 
extent of his bilateral hearing loss.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  This examination must 
encompass both pure tone threshold 
testing (in decibels) and Maryland CNC 
speech recognition testing.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

3.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claims 
for initial compensable evaluations for 
status post healed closed fracture, left 
third metacarpal; and bilateral hearing 
loss.  If the determination of either 
claim remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2002) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board. 

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


